DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 29, 2022 has been entered.
 
Status of the Claims
	Claims 1-8 and 21-22 are canceled. Claims 9-10 are currently amended. Claims 9-20 are pending in the instant application. Claims 9-20 are under examination. 

Priority
	This application is a 371 of PCT/JP2019/029563 filed on July 29, 2019, which claims priority to JAPAN 2018-142425 filed on July 30, 2018. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 17/263,685 filed on January 27, 2021. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
	The information disclosure statements filed on January 27, 2021 and April 22, 2022 comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. All references were considered. 

Specification
The use of the terms Arbocel® B800 (paragraphs [0028], [0063] and Table 2) and Quick Start™ Bradford Protein Assay (paragraphs [0045], [0055]), which are a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. 

(Withdrawn)  Claim Rejections - 35 USC § 112
	The rejection of claims 9-16 under 35 U.S.C. 112(a) as failing to comply with the enablement requirement is withdrawn in light of Applicant’s arguments dated September 29, 2022. Applicant’s arguments that sufficient detail is provided in the Specification to enable one skilled in the art to make and screen mutant strains of Trichoderma to obtain a strain suitable to practice the claimed invention is found to be persuasive.  

(New) Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 9-11 and 13-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or joint inventors, at the time the application was filed, had possession of the claimed invention. 
Applicant is referred to MPEP 2163(II)(A)(3)(a)(i and ii), which states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure indicates that the patentee has invented species sufficient to constitute the genus. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. 
Claims 9, 13, 15, 17 and 19 require a mutant filamentous fungus having any mutation that deletes or reduces a function of a beta-adaptin large subunit. None of the claims limits the site of the mutation, and the specification as filed envisions mutations that provide the recited function but which occur in “an amino acid sequence lying outside the beta-adaptin large subunit” (see [0025]). Thus the claims embrace the genus of mutations to genes other than beta-adaptin where those mutations would reduce a function of a beta-adaptin large subunit.  The specification as filed does not disclose a single species of this genus by reduction to practice or structural description, and provides no description any correlation between structure and function that would allow one of skill to readily envision any species of the genus. For example, the current specification provides an embodiment of a genetic mutation which reduces the function of the polypeptide represented by SEQ ID NO:11 or SEQ ID NO:13 (specification p.15, paragraph [0037]). The current specification states that the amino acid sequence represented by SEQ ID NO:11 is a polypeptide whose function is unknown (specification p.15, paragraph [0038]), suggesting an unpredictability in determining structure-function relationships from a specific protein sequence. The current specification offers that deleting any of the 1039-1044 bases in the gene sequence represented as SEQ ID NO:12 would delete the function of the polypeptide represented by amino acid sequence SEQ ID NO:11 (specification p.16, paragraph [0039]). However, it is not disclosed that this mutation would have any effect on the function of a beta-adaptin large subunit.
The specification does not provide any guidance on the structure-function relationship of the specific protein sequences identified as SEQ ID NO:11 and SEQ ID NO:13, and acknowledges that the function of polypeptide represented by SEQ ID NO:11 is unknown. The specification does not address the unpredictable nature of modifying or mutating a gene sequence or amino acid sequence without knowing how the sequence corresponds to structure or function. Thus, the specification fails to disclose a representative number of species of the genus of mutations to genes other than beta-adaptin that would reduce a function of a beta-adaptin large subunit. 
Claims 10, 11, 14, 16, 18 and 20 require a mutant filamentous fungus having a mutation in an amino acid sequence that constitutes a beta-adaptin large subunit. Claims 9, 13, 15, 17 and 19 embrace this scope as well. Claims 9, 10, and 13-20 do not limit the type, or position, of the mutation to the recited amino acid sequence.  The current specification suggests that a mutation in the amino acid sequence can constitute any deletion, substitution, or addition of an amino acid (specification p.8 – paragraph [0020]). Instant SEQ ID NO: 2 is an example of a beta-adaptin large subunit amino acid sequence. It comprises 735 amino acids and therefore presents the possibility for 19735 different single substitution mutations.  This number is indistinguishable from infinity in practical terms.  The specification describes a single species of substitution mutation of a gene encoding a Trichoderma reesei beta-adaptin large subunit that appears to provide the claimed function, i.e. a substitution of lysine for glutamine at the 300th position from the N-terminal end (Q300K). The specification as filed does not disclose any other substitution mutation that provides the instantly claimed function, nor does it provide any guidance with regard to structure-function relationships that would allow one of skill to envision which amino acid mutations will provide that function. 
Instant claim 11 requires that the fungus comprises a mutation in which a glutamine residue that is the 300th residue from the N-terminal side of an amino acid sequence constituting the beta-adaptin large subunit has been changed to an amino acid residue other than glutamine. While the specification discloses a single example of such a mutation that appears to provide the claimed function, the specification does not disclose which mutations at position 300, other than Q300K, will provide that function.  The specification provides no description of any structure-function relationship that would allow one of skill to determine which substitutions provide the required function without screening each mutation on a case by case basis.  
Martinez et al. (“Genome sequencing and analysis of the biomass-degrading fungus Trichoderma reesei (syn. Hypocrea jecorina)”, Nature Biotechnology, 2008, Vol. 26, No. 5, pp. 553-560; of record) teaches the genome sequence of the fungus Trichoderma reesei (syn. Hypocrea jecorina). The 735 amino acid sequence identified as UniProt G0R178_HYPJQ associated with this reference has 100% sequence homology to instant SEQ ID NO:2, providing evidence that instant SEQ ID NO:2 is present in the Trichoderma reesei QM6a strain from Martinez. The UniProt listing identifies the G0R178_HYPJQ sequence as a known sequence from Trichoderma reesei strain QM6a identified as AP complex subunit beta, and relating to the adaptor complexes large subunit family. The Uniprot listing further identifies the sequence taught by Martinez as having a function relating to adaptins are components of the adaptor complex which link clathrin to receptors in coated vesicles. However, Martinez does not disclose any guidance on the structure-function relationship for the Uniprot G0R178_HYPJQ sequence. It is not evident from the prior art that one skilled in the art could mutate this sequence and determine whether the mutation would delete or reduce the function of the beta-adaptin large subunit without performing functional analysis of each mutation on a case by case basis. 
Based on the lack of an art-recognized structure-function relationship for mutations that delete or reduce the function of a beta-adaptin large subunit, it is highly unpredictable as to which mutations will provide the instantly required function. The disclosure of only a single amino acid substitution mutation at a single position is not considered to constitute a representative number of species of the genus of substitution mutations at position 300 (pertinent to claim 11) in view of the unpredictability in the art of protein structure-function relationships. It follows that this disclosure is insufficient to qualify of as a representative number of species of the potentially vastly larger potential number of amino acid mutation species embraced by claims 9, 10, and 13-20. Thus there is a failure to meet the written description requirement.

(Withdrawn) - Claim Rejections - 35 USC § 103
The rejection of claims 9-10 and 15-20 under 35 U.S.C. 103 as being unpatentable over Dodge et al. (of record) in view of Boehm et al. (of record) and Gomez-Navarro et al. (of record) is withdrawn after further consideration and in view of Applicant’s arguments dated August 18, 2022 and September 29, 2022. 

The rejection of claims 13 and 14 under 35 U.S.C. 103 as being unpatentable over Ward et al. (of record) in view of Boehm et al. (of record) and Gomez-Navarro et al. (of record) as applied to claims 9-10 and 15-20 above, and further in view of Martinez et al. (of record), as further evidenced by UniProt G0R178_HYPJQ – AP complex subunit beta (of record) is withdrawn after further consideration and in view of Applicant’s arguments dated August 18, 2022 and September 29, 2022. 

Applicant argues that Martzoukou and Rad (of record as supplied by Applicant) demonstrate that it was known that modifications of equivalents of the beta-adaptin large subunit severely reduced growth of other types of fungi (See Remarks 8/18/2022, p. 6 - bottom of page, and p.7 - second paragraph). The evidence of record suggests that it was unpredictable as to whether one could disrupt or inactivate the beta-adaptin large subunit in a filamentous fungus without having a negative effect on the growth rate relative to a parent strain not having the mutation, suggesting that there is sufficient unpredictability in the art that does not support a reasonable expectation of success. Thus, Applicant’s arguments are found persuasive. 

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
	While claims 9 and 10 are rejected for failing to comply with the written description requirement, the further limitation of requiring the specific mutation of the glutamine residue located at the 300th position from the N-terminal side of the amino acid being changed to a lysine is not found in the prior art. There is no teaching, suggestion, or motivation in the prior art disclosing the specific mutations of this claim that was known at the time of invention. 
	The closest prior art references of Betts, Kirchhausen, and United Kingdom Research Institute MRC Laboratory of Molecular Biology (UKRI) (all of record) teach that a glutamine to lysine mutation is not like-for-like, and the region of the amino acid near the N-terminal side is associated with core complex stability. However, there is no teaching or suggestion found in the prior art as to why the glutamine residue found in the 300th position from the N-terminal side would be a specific target for mutation that would result in a culture solution with lower viscosity.  

Conclusion
	No claims are allowed. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA MISHRA whose telephone number is (571) 272-6464. The examiner can normally be reached Monday - Friday 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W. Humphrey can be reached on (571) 272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEEPA MISHRA/Examiner, Art Unit 1657                                                                                                                                                                                                        




/RICHARD A SCHNIZER/